     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.359 Page 1 of 15



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                           SOUTHERN DISTRICT OF CALIFORNIA
 9
10     REBECCA CASEY, individually,                       Case No.: 20-cv-299-WQH-MSB
       and on behalf of a class of
11
       similarly situated individuals,                    ORDER
12                                       Plaintiff,
13     v.
14
       GENERAL MOTORS, LLC; and
15     DOES 1-10, inclusive,
16                                    Defendants.
17    HAYES, Judge:
18           The matter before the Court is the Motion to Dismiss Plaintiff’s First Amended Class
19    Action Complaint filed by Defendant General Motors LLC. (ECF No. 16).
20      I.   PROCEDURAL BACKGROUND
21           On February 18, 2020, Plaintiff Rebecca Casey filed a Class Action Complaint
22    against Defendant General Motors LLC (“GM”). (ECF No. 1). On September 15, 2020,
23    Casey filed an Amended Class Action Complaint (“Amended Complaint”) against
24    Defendants GM and Does 1 through 10, alleging that Defendants concealed and failed to
25    disclose a design defect in the engine bay fuse block of vehicles manufactured by GM
26    between 2013 to 2017. (ECF No. 14).
27           On September 29, 2020, GM filed a Motion to Dismiss the Amended Complaint.
28    (ECF No. 16). GM moves to dismiss the Amended Complaint under Rule 12(b)(6) of the

                                                      1
                                                                                20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.360 Page 2 of 15



 1    Federal Rules of Civil Procedure for failure to state a claim upon which relief can be
 2    granted. On October 30, 2020, Casey filed an Opposition to the Motion to Dismiss. (ECF
 3    No. 19). On November 13, 2020, GM filed a Reply. (ECF No. 20).
 4           On March 2, 2021, the Court ordered Casey to show cause why this case should not
 5    be dismissed for lack of subject matter jurisdiction. (ECF No. 21). On March 19, 2021,
 6    Casey filed a Response to the Order to Show Cause with documents supporting Casey’s
 7    assertions that the parties are minimally diverse, the class has more than 100 members, and
 8    the amount in controversy exceeds $5,000,000. (ECF No. 24). On March 22, 2021, Casey
 9    filed a supporting Declaration. (ECF No. 25). Casey has shown cause why this case should
10    not be dismissed.
11     II.   ALLEGATIONS IN THE AMENDED COMPLAINT
12           On December 9, 2016, Casey purchased a used 2014 Buick Enclave (“Vehicle”)
13    from GM franchise dealership Hoehn Buick, GMC, Cadillac (“Hoehn”) in Carlsbad,
14    California. The Vehicle had been sold new on October 13, 2013. When Casey purchased
15    the Vehicle, it had been driven 70,657 miles. Before deciding to purchase the Vehicle,
16    “Casey reviewed the window sticker and relied on its advertisements, including details of
17    the existence and length” of the Vehicle’s factory warranty. (ECF No. 14 ¶ 3).
18           At the time the [ ] Vehicle was sold new, the [ ] Vehicle came with a 4-year
             50,000-mile basic warranty, a 6-year 70,000-mile powertrain warranty, a 7-
19
             year 70,000-mile California emissions warranty, an 8-year 80,000-mile
20           federal emissions warranty for certain emissions related components, and a 6-
             year unlimited mileage warranty for certain types of rust. Thus, at the time
21
             that Casey purchased the [ ] Vehicle, the [ ] Vehicle was still covered by
22           portions of the original factory warranty.
23
      (Id. ¶ 2).
24
             On April 30, 2018, at 89,373 miles, Casey brought the Vehicle to Hoehn for repair.
25
      On approximately five occasions, the Vehicle lost power while in motion, and the “stability
26
      and traction warning illuminated,” requiring Casey to pull over and restart the Vehicle. (Id.
27
      ¶ 52). Hoehn “identified Fault Code P1682, and found that the fuse block ignition bus, also
28

                                                    2
                                                                                 20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.361 Page 3 of 15



 1    known as both Terminal 51 and the Engine Relay, was loose.” (Id. ¶ 54). Hoehn attempted
 2    to fix the problem by reinstalling and resecuring the engine bay fuse block. “The repair did
 3    not work, and the [ ] Vehicle was brought back by Casey on June 20, 2018 with the same
 4    symptoms.” (Id.). Hoehn diagnosed the engine bay fuse block as “defective” and replaced
 5    it. (Id. ¶ 55). Casey was required to pay for the repairs.
 6           In certain GM vehicles, including Casey’s Vehicle, there is an engine bay fuse block
 7    located on the passenger side under the hood. The function of a fuse block is to control and
 8    distribute electrical energy from a vehicle’s battery or generator throughout the vehicle.
 9    “The functionality of a fuse block is critical” to vehicle safety because the fuse block
10    distributes energy “to a variety of safety related components, such as air bags, different
11    engine components, the brakes, brake lights, headlights, etc.” (Id. ¶ 23).
12           The engine bay fuse block provides electrical energy to different engine components
13    using a relay. The relay plugs into the engine bay fuse block “like a power cord plugs into
14    a power outlet in the wall of a home.” (Id. ¶ 17). To function properly, there must be
15    adequate tension so that the relay’s metal prongs fit tightly into the engine bay fuse block.
16    If the relay is loose, the vehicle can fail to start or can stall, which can cause “the loss of
17    acceleration, the loss of power steering, the loss of power brakes, and several other very
18    unsafe conditions.” (Id. ¶ 21). “A properly designed and constructed fuse block should last
19    the life of a vehicle.” (Id. ¶ 15).
20           GM’s fuse blocks are “mass produced.” (Id. ¶ 22). The engine bay fuse blocks for
21    the following GM products have “virtually the identical layout and design:” 1) the 2007-
22    2010 Saturn Outlook; 2) the 2008-2017 Buick Enclave—including Casey’s Vehicle; 3) the
23    2009-2017 Chevrolet Traverse; 4) the 2007-2016 Chevrolet Acadia; and 5) the 2017
24    Chevrolet Acadia Limited. (Id. ¶ 27). There is a “Fuse Block Defect” in the design,
25    materials, and assembly of these engine bay fuse blocks “wherein the fuse block terminals
26    fail to maintain sufficient tension, resulting in relays which are mounted on fuse blocks
27    being loose.” (Id. ¶ 28). “The Fuse Block Defect is the fact that there is poor
28

                                                     3
                                                                                   20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.362 Page 4 of 15



 1    connection/terminal retention.” (Id. ¶ 49). The Fuse Block Defect causes vehicles to stall,
 2    lose acceleration, lose power steering, and/or lose power brakes.
 3           GM has been aware of the Fuse Block Defect since 2010. “GM’s own documents
 4    confirm that consumers have complained for years, predating the sale and lease of the
 5    [vehicles with the Fuse Block Defect], that the [ ] [v]ehicles have experienced problems
 6    which are and were symptomatic of the Fuse Block Defect.” (Id. ¶ 29). GM has published
 7    several service bulletins describing the symptoms of the Fuse Block Defect in vehicles with
 8    the common fuse block design, explaining how to diagnose the problem and “purport[ing]
 9    to offer [ ] repair[s].” (Id.).
10           The December 8, 2010, service bulletin applies to “2011 and prior GM Passenger
11    Cars and Trucks.” (Id. ¶ 30). The bulletin reports customer complaints of “[a]n intermittent
12    no crank/no start, intermittent malfunction indicator lamp (MIL) illumination, intermittent
13    service lamp illumination, and intermittent service message(s) being displayed,” which can
14    be caused by various conditions including “poor connection/terminal retention.” (Id. ¶ 30).
15    The bulletin recommends resolving the conditions by “apply[ing] a dielectric lubricant, and
16    only replac[ing] parts if applying the dielectric lubricant does not resolve the problem.”
17    (Id. ¶ 31).
18           The February 2013 service bulletin applies to “2014 and prior GM cars and light
19    duty trucks.” (Id. ¶ 34). The bulletin identifies diagnostic Fault Codes P1682 and P0689,
20    which “relate to the ignition circuit and engine stalling” and can, “among other things, [ ]
21    indicate poor connection/terminal retention relating to the . . . Engine Relay, [ ] which is
22    located in the Engine Bay Fuse Block.” (Id. ¶ 35). The bulletin “advis[es] technicians that
23    if they identify certain fault codes, including P1682 and P0689, the technician should test
24    the terminal pin fit and tension” for problems. (Id.).
25           The February 12, 2014, service bulletin applies to the 2008-2014 Buick Enclave,
26    2009-2014 Chevrolet Traverse, the 2007-2014 GMC Acadia, and the 2010 Saturn Outlook,
27    all of which share the common fuse block design. The bulletin “purports to identify the
28

                                                    4
                                                                                 20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.363 Page 5 of 15



 1    root cause of Fault Code P1682” as the use of improperly wired after-market equipment.
 2    (Id. ¶ 38).
 3           The November 16, 2018, service bulletin applies to the 2013-2014 Buick Enclave,
 4    2013-2014 Chevrolet Traverse, and 2013-2014 GMC Acadia, which share the common
 5    fuse block design. The bulletin “identifies an ongoing problem with poor
 6    connection/terminal retention, causing terminal corrosion.” (Id. ¶ 40). The bulletin reports
 7    customer complaints of an “intermittent Service Engine Soon light on with Reduced
 8    Engine Power and/or engine stall with P0689 and/or P1682 stored in history.” (Id. ¶ 39).
 9    The bulletin identifies the cause of this problem as “Terminal #51 at X3 Connector of
10    Under Hood Fuse Block loose terminal tension with arcing corrosion on terminal #51 of
11    the fuse block.” (Id.). “Terminal 51 is used as a receptacle on the fuse block for an Engine
12    Relay.” (Id. ¶ 44).
13           The November 5, 2019, “Preliminary Information” applies to all GM models 2005-
14    2020. (Id. ¶ 42). The Preliminary Information states that “terminal tension is one of the
15    main culprits” in diagnosing an “intermittent electrical concern.” (Id.).
16           The December 12, 2019, service bulletin applies to the 2013-2017 Buick Enclave,
17    2013-2017 Chevrolet Traverse, 2013-2016 Chevrolet Acadia, and 2017 Chevrolet Acadia
18    Limited, which share the common fuse block design. The bulletin describes an ongoing
19    problem with “engine stall[ing] and/or a reduced engine power message” with stored Fault
20    Codes P1682 or P0689. (Id. ¶ 43). The bulletin states that the cause of this condition “may
21    be poor terminal tension on terminal 51 in X50A fuse block Underhood X3” and directs
22    technicians to “inspect, and if repair is necessary, replace terminal 51 in X50A fuse block
23    – Underhood X3, with a new terminated lead.” (Id.). This condition “is the same condition
24    that resulted in the repair attempts to [ ] Casey[’s] Vehicle . . . .” (Id. ¶ 59).
25           These service bulletins dating back to 2010 “confirm customer complaints which
26    GM attributed to a lack of terminal tension.” (Id. ¶ 47). The service bulletins are
27    “interrelate[d]” because they
28           relate to a common defect which relates to all of the GM vehicles which share

                                                      5
                                                                                      20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.364 Page 6 of 15



 1          the Common Fuse Block Design. The common defect is the Fuse Block
            Defect. The Fuse Block Defect is the fact that there is poor
 2
            connection/terminal retention. The poor connection/terminal retention causes
 3          the Engine Relay, which is mounted in terminal 51 to be loose, causing
            intermittent lack of connectivity.
 4
 5          As a result, the [ ] Vehicles produce Fault Code P689 and Fault Code P1682.
            Furthermore, the [ ] Vehicles experience engine stalling, as well intermittent
 6
            no crank/no start, intermittent malfunction indicator lamp (MIL) illumination,
 7          intermittent service lamp illumination, and intermittent service message(s)
            being displayed, [as first identified in the 2010 service bulletin].
 8
 9    (Id. ¶¶ 49-50).
10          Before 2019, GM offered “band-aid solutions” to the Fuse Block Defect, including
11    “to pack the area with dielectric lubricant, or blame the problem on after market equipment,
12    to attempt to remedy or at least explain away the poor terminal connection.” (Id. ¶ 31, 47).
13    If the vehicle is no longer under warranty, customers are required to pay for the repairs.
14    GM “failed to take any action to resolve the problem because, based upon a cost benefit
15    analysis, GM has not been financially motivated to resolve the problem.” (Id. ¶ 48).
16          GM has actively concealed the Fuse Block Defect since it became aware of the
17    defect. GM “widely advertises, publishes, publicizes, and disseminates to the public that
18    [its vehicles] are both safe and of good quality.” (Id. ¶ 60). However, the vehicles with the
19    Fuse Block Defect are “not fit for their intended purpose of providing consumers with safe
20    and reliable transportation.” (Id. ¶ 61). GM has failed to disclose the existence of the Fuse
21    Block Defect at the time of purchase or thereafter and has “instead made false statements
22    that [ ] there is no defect relating to” vehicles with the common fuse block design. (Id. ¶
23    66). As a result, Casey and other consumers have expended money for repairs, have not
24    received the value for which they bargained when they purchased their vehicles, and have
25    experienced a diminished resale value of their vehicles.
26          Casey seeks to represent the following class:
27          All Persons in the State of California who purchased or leased model year
            2013 through 2017 Buick Enclave, model year 2013 through 2017 Chevrolet
28

                                                    6
                                                                                 20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.365 Page 7 of 15



 1             Traverse, model year 2013 through 2016 Chevrolet Acadia, and model year
               2017 Chevrolet Acadia Limited vehicles (“Class Vehicles”).
 2
 3    (Id. ¶ 77). Casey further seeks to represent the following subclass:
 4             All Class Members who are “consumers” within the meaning of California
               Civil Code § 1761(d). Excluded from the Class and Sub-Classes are: (1)
 5
               Defendants, any entity or division in which Defendants has a controlling
 6             interest, and its legal representatives, officers, directors, assigns, and
               successors; (2) the Judge to whom this case is assigned and the Judge’s staff;
 7
               and (3) persons who have suffered personal injuries as the result of the facts
 8             alleged herein.
 9
      (Id.).
10
               Casey and the class bring the following claims against Defendants: 1) fraud by
11
      omission; and 2) violation of the Consumer Legal Remedies Act (“CLRA”), Cal. Civ. Code
12
      §§ 1750, et seq. Casey and class seek injunctive relief, declaratory relief, damages, and
13
      attorneys’ fees and costs.
14
      III.     LEGAL STANDARD
15
               Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
16
      to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order to state
17
      a claim for relief, a pleading “must contain . . . a short and plain statement of the claim
18
      showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Dismissal under Rule
19
      12(b)(6) “is proper only where there is no cognizable legal theory or an absence of
20
      sufficient facts alleged to support a cognizable legal theory.” Shroyer v. New Cingular
21
      Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citation omitted).
22
               “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
23
      accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
24
      556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
25
      “A claim has facial plausibility when the plaintiff pleads factual content that allows the
26
      court to draw the reasonable inference that the defendant is liable for the misconduct
27
      alleged.” Id. (citation omitted). However, “a plaintiff’s obligation to provide the ‘grounds’
28

                                                     7
                                                                                     20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.366 Page 8 of 15



 1    of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic
 2    recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555
 3    (alteration in original) (quoting Fed. R. Civ. P. 8(a)). A court is not “required to accept as
 4    true allegations that are merely conclusory, unwarranted deductions of fact, or
 5    unreasonable inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
 6    2001). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory factual
 7    content, and reasonable inferences from that content, must be plausibly suggestive of a
 8    claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.
 9    2009) (citation omitted).
10          Claims sounding in fraud or mistake must additionally comply with the heightened
11    pleading requirements of Rule 9(b) of the Federal Rules of Civil Procedure, which requires
12    that a complaint “must state with particularity the circumstances constituting fraud or
13    mistake.” Fed. R. Civ. P. 9(b). The pleader must “identify the who, what, when, where,
14    and how of the misconduct charged, as well as what is false misleading about the
15    purportedly fraudulent statement, and why it is false.” Davidson v. Kimberly-Clark Corp.,
16    873 F.3d 1103, 1110 (9th Cir. 2017) (quoting Cafasso, U.S. ex rel. v. Gen. Dynamics C4
17    Sys., Inc., 637 F.3d 1047, 1055 (9th Cir. 2011)), as corrected (Mar. 12, 2018). “To comply
18    with Rule 9(b), allegations of fraud must be specific enough to give defendants notice of
19    the particular misconduct which is alleged to constitute the fraud charged so that they can
20    defend against the charge and not just deny that they have done anything wrong.” Bly-
21    Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001) (citation omitted).
22 IV.      DISCUSSION
23          GM contends that the Court should dismiss the Amended Complaint because Casey
24    fails to allege a causal connection between the issues her vehicle experienced and the
25    “specific alleged defect identified in the Amended Complaint” of “poor terminal tension
26    in terminal 51 as described in [the February 2019 service] bulletin.” (ECF No. 16-1 at 14-
27    15). GM contends that Casey alleges that the first repair to her Vehicle “involved
28    reconnecting the loose ‘ignition bus,’ not terminal 51,” and Casey “alleges no facts to show

                                                     8
                                                                                    20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.367 Page 9 of 15



 1    that terminal 51 was the reason [the fuse block was replaced in the second repair], as
 2    opposed to some other reason.” (Id. at 15-16). GM contends that Casey fails to plausibly
 3    allege that GM had knowledge of the alleged defect in terminal 51 prior to the sale of the
 4    Vehicle. GM contends that the only service bulletins identifying issues with terminal 51
 5    were published in 2018 and 2019, years after Casey purchased the Vehicle and years after
 6    the Vehicle was sold new. GM contends that the service bulletins published before the sale
 7    of the Vehicle apply to vehicles including those that do not share the common fuse block
 8    design and fail to demonstrate GM’s knowledge of any defect with terminal 51.1 GM
 9    further contends that Casey fails to plead the essential elements of the claims with
10    particularity under Rule 9(b). GM contends that Casey fails to describe the content of any
11    alleged omission or where the information should have been disclosed. GM contends that
12    Casey fails to identify any advertisements or representations that she relied on prior to
13    purchasing the Vehicle that failed to contain any required information.
14           Casey contends that “GM has sought to redefine the alleged defect so that it focuses
15    specifically on ‘terminal 51’ in the Fuse Block;” however, “the alleged defect as defined
16    in the [Amended Complaint] . . . is the lack of sufficient tension at the engine fuse block
17    terminal.” (ECF No. 19 at 7). Casey contends that that the problems she experienced with
18    her Vehicle were manifested in Fault Codes P1682 and P0689, which were “identified by
19    GM as rooted specifically in terminal 51.” (Id.). Casey contends that she sufficiently
20    alleges that GM has known about the Fuse Block Defect since 2010, predating the sale of
21    any of the Class Vehicles. Casey contends that the service bulletins demonstrate that “GM
22    knew as early as 2010 that there was a terminal tension problem with all of the relays,
23    which includes terminal 51, and that a problem with terminal tension with terminal 51
24    would cause stalling and other safety hazards.” (Id. at 7-8). Casey contends that Rule 9(b)’s
25
26
      1
        GM requests that the Court take judicial notice of eight GM service bulletins. (ECF No. 16-2 at 2).
27    Judicial notice of the requested documents is unnecessary for this Order. The request for judicial notice is
      denied. See Asvesta v. Petroutsas, 580 F.3d 1000, 1010 n.12 (9th Cir. 2009) (denying request for judicial
28    notice where judicial notice would be “unnecessary”).

                                                           9
                                                                                              20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.368 Page 10 of 15



 1   heightened pleading standard does not apply because “fraud is not a required element of
 2   Plaintiff’s claims.” (Id. at 17). Casey contends that even if Rule 9(b) applies, she “pleads
 3   with particularity that, at the time of purchase, she reviewed the window sticker and relied
 4   on its advertisements, including details of the existence and length of the express
 5   warranties, when deciding whether to purchase or lease” the Vehicle. (Id. at 18). Casey
 6   contends that GM “omitted the existence and nature of the defect from those sources at the
 7   point of sale and thereafter.” (Id.).
 8          Casey brings individual and class claims against Defendants for fraud by omission
 9   and violation of the CLRA. “[N]ondisclosure is a claim for misrepresentation in a cause of
10   action for fraud, [and] it (as any other fraud claim) must be pleaded with particularity under
11   Rule 9(b).” Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009). The plaintiff
12   must provide “an account of the time, place, and specific content of the false
13   representations as well as the identities of the parties to the misrepresentations.” Swartz v.
14   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (citation omitted).
15          The CLRA prohibits “unfair methods of competition and unfair or deceptive acts or
16   practices undertaken by any person in a transaction intended to result or which results in
17   the sale . . . of goods or services to any consumer.” Cal. Civ. Code § 1770(a). Conduct
18   prohibited by the CLRA includes “[r]epresenting that goods or services have . . .
19   characteristics . . . that they do not,” “[r]epresenting that goods or services are of a particular
20   standard, quality, or grade . . . if they are of another,” and “[a]dvertsing goods or services
21   with intent not to sell them as advertised.” Id. § 1770(a)(5), (7), (9). “[F]raud is not a
22   necessary element of a claim under the CLRA . . . .” Kearns, 567 F.3d at 1125 (citing Vess
23   v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003)). Because “a defendant can
24   violate the . . . CLRA by acting with mere negligence,” Rule 9(b)’s heightened pleading
25   standard may not apply. Moore v. Mars Petcare U.S., Inc., 966 F.3d 1007, 1020 n.11 (9th
26   Cir. 2020). However,
27          [a] plaintiff may allege a unified course of fraudulent conduct and rely entirely
            on the course of conduct as the basis of [the CLRA] claim. In that event, the
28

                                                     10
                                                                                     20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.369 Page 11 of 15



 1          claim is said to be “grounded in fraud” or to “sound in fraud,” and the pleading
            . . . as a whole must satisfy the particularity requirement of Rule 9(b).
 2
 3   Kearns, 567 F.3d at1125 (second and third alterations in original) (quoting Vess, 317 F.3d
 4   at 1103-04).
 5          In this case, Casey’s first claim for fraud by omission is a cause of action for fraud
 6   and must be pleaded with particularity. See id. at 1127. The second claim for violation of
 7   the CLRA is based on the same facts as the fraud claim. The second claims relies on the
 8   alleged fraudulent course of conduct that GM intentionally concealed and failed to disclose
 9   the Fuse Block Defect. Both of Casey’s claims are “‘grounded in fraud’ or [ ] ‘sound in
10   fraud,’ and the pleading . . . as a whole must satisfy the particularity requirement of Rule
11   9(b).”2 Id. at 1125 (second alteration in original) (quoting Vess, 317 F.3d at 1103-04).
12          Under California law, a fraud or CLRA claim may be based on an omission where
13   the “omission [is] contrary to a representation actually made by the defendant, or [is] an
14   omission of a fact the defendant was obliged to disclose.” Daugherty v. Am. Honda Motor
15   Co., 144 Cal. App. 4th 824, 835 (2006), as modified (Oct. 31, 2006). A manufacturer’s
16   duty to disclose “is limited to its warranty obligations absent either an affirmative
17   misrepresentation or a safety issue” and requires that the defendant was aware of the defect
18   at the time of sale. Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012)
19   (citations omitted)). “To state a [CLRA or fraud] claim for failing to disclose a defect, a
20   party must allege (1) the existence of a design defect; (2) the existence of an unreasonable
21
22
     2
       Where a plaintiff alleges some fraudulent and some non-fraudulent conduct, “Rule 9(b)’s heightened
23   pleading requirements [apply] only to ‘averments’ of fraud supporting a claim rather than to the claim as
     a whole.” Vess, 317 F.3d at 1104. The court should disregard or strip from the complaint averments of
24   fraud that are insufficiently pled and then examine the allegations that remain to determine whether they
25   state a claim. See id. In this case, Casey incorporates by reference all of the fraud allegations into the
     CLRA claim and alleges a unified course of fraudulent conduct, requiring the pleading as a whole to
26   satisfy Rule 9(b). See ECF No. 14 ¶ 93; Vess, 317 F.3d at 1104 (citing Melder v. Morris, 27 F.3d 1097,
     1100 n.6 (5th Cir. 1994) (“Appellants maintain that their 1933 Securities Act claims were inappropriately
27   subjected to the Rule 9(b) heightened pleading standard. This argument is untenable in light of the
     complaint’s wholesale adoption of the allegations under the securities fraud claims for purposes of the
28   Securities Act claims.”)).

                                                        11
                                                                                           20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.370 Page 12 of 15



 1   safety hazard; (3) a causal connection between the alleges defect and the alleged safety
 2   hazard; and [(4)] that the manufacturer knew of the defect at the time the sale was made.”
 3   Williams v. Yamaha Motor Co., 851 F.3d 1015, 1025 (9th Cir. 2017) (citation omitted).
 4   “[T]o plead the circumstances of omission with specificity [under Rule 9(b)], plaintiff must
 5   describe the content of the omission and where the omitted information should or could
 6   have been revealed as well as . . . [the content of] advertisements, offers, or other
 7   representations that plaintiff relied on to make her purchase and that failed to include the
 8   allegedly omitted information.” Marolda v. Symantec Corp., 672 F. Supp. 2d 992, 1002
 9   (N.D. Cal. 2009).
10         In addition, Article III standing requires that that the plaintiff suffered an injury that
11   is “fairly traceable to the challenged conduct.” Levine v. Vilsack, 587 F.3d 986, 991-92 (9th
12   Cir. 2009), as amended (Nov. 20, 2009). Casey must allege facts that support an inference
13   that her Vehicle experienced the Fuse Block Defect described in the Amended Complaint.
14         In the Amended Complaint, Casey alleges that the 2013-2017 Buick Enclave, 2013-
15   2017 Chevrolet Traverse, 2013-2016 Chevrolet Acadia, and 2017 Chevrolet Acadia
16   Limited share a common fuse block design and contain a “Fuse Block Defect” “wherein
17   the fuse block terminals fail to maintain sufficient tension, resulting in relays which are
18   mounted on fuse blocks being loose.” (ECF No. 14 ¶ 28). Casey alleges that “[t]he Fuse
19   Block Defect is the fact that there is poor connection/terminal retention.” (Id. ¶ 49). Casey
20   alleges that Fuse Block Defect affects the engine bay fuse block located on the passenger
21   side under the hood in Class Vehicles, causing safety issues including stalling, loss of
22   acceleration, loss of power steering, and/or loss of power breaking.
23         Casey alleges that GM has had knowledge of the Fuse Block Defect since 2010.
24   Casey alleges that the 2010 through 2019 service bulletins are “interrelat[ed]” and “point
25   back to the December 8, 2010 Service Bulletin,” in which GM first described the customer
26   complaints that are symptomatic of poor terminal tension. (Id. ¶ 47). Casey alleges that in
27   the service bulletins predating the sale of the Class Vehicles, GM “sought to attribute the
28   problem to various causes, such as after-market accessories[.]” (Id.). Casey alleges the

                                                   12
                                                                                   20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.371 Page 13 of 15



 1   2019 service bulletin finally acknowledged the “underlying issue” of “poor terminal
 2   tension in terminal 51 in X50A fuse block Underhood X3.” (Id. ¶¶ 43, 47). Casey alleges
 3   that the fact that the 2019 service bulletin identifies the cause of symptoms dating back to
 4   2010 as poor terminal tension in the engine bay fuse block demonstrates that “GM has
 5   known about the Fuse [B]lock Defect for years, predating GM’s sale and distribution of
 6   the Class Vehicles[.]” (Id. ¶ 48).
 7          Casey alleges that on December 9, 2016, she purchased a used Class Vehicle—a
 8   2014 Buick Enclave, which was sold new on October 13, 2013. Casey alleges that before
 9   deciding to purchase the Vehicle, she “reviewed the window sticker and relied on its
10   advertisements, including details of the existence and length” of the vehicle’s factory
11   warranty. (Id. ¶ 3). Casey alleges that on approximately five occasions, the Vehicle lost
12   power while in motion, and the “stability and traction warning illuminated,” requiring
13   Casey to pull over and restart the Vehicle. (Id. ¶ 52). Casey alleges that she took the Vehicle
14   to Hoehn for repair twice, and Hoehn “identified Fault Code P1682, and found that the fuse
15   block ignition bus, also known as both Terminal 51 and the Engine Relay, was loose.” (Id.
16   ¶ 54). Casey alleges that Hoehn diagnosed the engine bay fuse block as “defective” and
17   replaced it. (Id. ¶ 55).
18          Casey alleges that GM has “failed to disclose at any time . . . that the Class vehicles
19   have the Fuse Block Defect,” has “failed to disclose at the time of purchase or lease that
20   the Class Vehicles were not in good working order, were defective, and were not safe,”
21   and has “made false statements that there is no defect relating to the Class Vehicles.” (Id.
22   ¶ 66). Casey alleges that as a result of “this misinformation,” Casey and the class members
23   have had to pay for repairs resulting from the Fuse Block Defect, have “not received the
24   value for which they bargained when they purchased or leased the Class Vehicles,” and
25   have experienced diminished value of the Class Vehicles. (Id. ¶ 68).
26          Casey’s allegations that Hoehn determined that her Vehicle’s loss of power while in
27   motion and illumination of the stability and traction warning light were caused by terminal
28   51 or the engine relay being loose are sufficient to support an inference that her Vehicle

                                                   13
                                                                                  20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.372 Page 14 of 15



 1   experienced the Fuse Block Defect described in the Amended Complaint. The Court
 2   concludes that facts as alleged by Casey support an inference that the alleged injury is
 3   “fairly traceable to the challenged conduct” sufficient to confer Article III standing. Levine,
 4   587 F.3d at 991-92.
 5         Two of the GM service bulletins as alleged by Casey predate the original sale of the
 6   Vehicle in 2013, and three of the service bulletins predate the sale of the Vehicle to Casey
 7   in 2016. Casey alleges that the 2010 service bulletin applies to “2011 and prior GM
 8   Passenger Cars and Trucks,” which includes vehicles that share the common fuse block
 9   design and vehicles that do not. (ECF No. 14 ¶ 30). Casey alleges that the bulletin reports
10   customer complaints of symptoms that “may be caused” by various conditions including
11   “poor connection/terminal retention.” (Id. (emphasis added)). Casey alleges that the
12   February 2013 service bulletin applies to “2014 and prior GM cars and light duty trucks,”
13   which includes vehicles that share the common fuse block design and vehicles that do not.
14   (Id. ¶ 34). Casey alleges that the bulletin identifies diagnostic Fault Codes P1682 and
15   P0689, “which, among other things, can indicate poor connection/terminal retention
16   relating to the . . . Engine Relay, [ ] which is located in the Engine Bay Fuse Block.” (Id. ¶
17   35 (emphasis added)). Casey alleges that the February 12, 2014, service bulletin applies
18   only to vehicles that share the common fuse block design, but “purports to identify the root
19   cause of Fault Code P1682” as the use of improperly wired after-market equipment, not
20   poor terminal tension. (Id. ¶ 38).
21         The contents of the service bulletins that predate the sale of Casey’s Vehicle show
22   that GM was aware that there were customer complaints of certain conditions in some GM
23   vehicles, of which one possible cause includes poor terminal tension. Casey alleges that
24   GM identified the “underlying issue” of “poor terminal tension in terminal 51 in X50A
25   fuse block Underhood X3” in the 2019 service bulletin, years after the sale of the Vehicle.
26   Id. ¶¶ 43, 47; see Tomek v. Apple Inc., 636 F. App’x 712, 713 (9th Cir. 2016) (“[T]he later
27   evidence tendered to show that Apple released a patch solving the issue does not show
28   knowledge of the defect at the time of sale.”). Casey fails to allege facts that support an

                                                   14
                                                                                  20-cv-299-WQH-MSB
 Case 3:20-cv-00299-WQH-MSB Document 26 Filed 04/13/21 PageID.373 Page 15 of 15



 1   inference that GM was aware that there was a Fuse Block Defect affecting the Class
 2   Vehicles predating the sale of the Class Vehicles. The Court concludes that Casey fails to
 3   allege with particularity facts sufficient to infer that “the manufacturer knew of the defect
 4   at the time the sale was made.” Williams, 851 F.3d at 1025 (citation omitted).
 5         Further, the offer, representation, or advertisement that Casey alleges she relied upon
 6   before deciding to purchase the Vehicle is the window sticker’s “advertisements, including
 7   details of the existence and length” of the Vehicle’s factory warranty. (ECF No. 14 ¶ 3).
 8   Casey fails to allege that the window sticker did not include any required disclosure. Casey
 9   does not allege that she relied on any other advertisement, representation, or other offer
10   from GM that failed to include any required disclosure. Casey fails to “describe [with
11   specificity] the content of the omission and where the omitted information should or could
12   have been revealed as well as . . . [the content of] advertisements, offers, or other
13   representations that plaintiff relied on to make her purchase and that failed to include the
14   allegedly omitted information.” Marolda, 672 F. Supp. 2d at 1002. The Court concludes
15   that the Amended Complaint fails to meet the pleading requirements of Rule 9(b). GM’s
16   Motion to Dismiss is granted.
17   V.    CONCLUSION
18         IT IS HEREBY ORDERED that the Motion to Dismiss Plaintiff’s First Amended
19   Class Action Complaint (ECF No. 16) is granted. The First Amended Class Action
20   Complaint is dismissed without prejudice. No later than thirty (30) days from the date of
21   this Order, Plaintiff may file any motion for leave to amend pursuant to Civil Local Rules
22   7.1 and 15.1(c).
23   Dated: April 12, 2021
24
25
26
27
28

                                                  15
                                                                                20-cv-299-WQH-MSB
